Citation Nr: 0733249	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to 
May 1974.  The veteran died in April 2000, and the appellant 
is the veteran's widow.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for the cause of the 
veteran's death.  The Board denied the appellant's claim in a 
January 2005 decision.  In a December 2006 Order, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the appeal for the Board to provide an 
explanation of its reasons and bases for the Board's 
determination that the appellant had been given adequate 
notice of the evidence needed to substantiate her claim.  
Judgment was entered in January 2007.  

The appellant submitted additional medical evidence to 
support her claim during the proceedings before the Court.  
In addition, after the January 2007 judgment by the Court, 
the appellant submitted additional medical evidence directly 
to the Board.  The appellant waived agency of original 
jurisdiction (AOJ) consideration of the evidence received by 
the Board in September 2007.  See 38 C.F.R. § 20.1304 (2007).  
Therefore, the Board may properly consider the newly-received 
evidence.  The Board notes that the appellant did not waive 
AOJ consideration of the medical treatise evidence initially 
submitted to the Court.  Even so, a remand for initial 
consideration by the AOJ is not necessary, however, because 
the Board herein grants the appellant's claim.  

In March 2000, the veteran filed a claim for service 
connection for his cancer as a result of herbicide exposure 
during service in the Republic of Vietnam, a claim to reopen 
his claim for service connection for PTSD, and claims for 
increased ratings for each of the four disabilities for which 
he was service connected.  The veteran noted that there were 
VA treatment records that supported his claims.  He died 
before these claims were adjudicated and before the RO sent 
an April 2000 letter advising him that his service-connection 
claims were not well-grounded.  

In May 2000, the appellant filed a VA Form 21-4138 asking to 
continue the veteran's case.  Although that claim was not 
adjudicated in the March 2001 rating decision, the May 2001 
letter providing notice of that rating decision informed the 
appellant that the RO could not approve her claim for accrued 
benefits because VA did not owe the veteran any money.  The 
accrued benefits were not mentioned in the appellant's notice 
of disagreement, in the statement of the case, or in the 
Board's January 2005 decision.  In the pleadings before the 
Court, however, the appellant asserted that she was entitled 
to accrued benefits based on her May 2000 claim. The Court's 
December 2006 Order did not address the appellant's claim for 
accrued benefits.  The Board refers the matter to the RO for 
whatever action is appropriate.   


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of lumbar strain with 
degenerative changes, residuals of right knee injury, 
fracture of right index finger and right fourth and fifth 
metacarpals, and fracture of nose, all of which were rated as 
noncompensable, effective from August 23, 1993; the veteran 
was assigned a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, effective 
from August 23, 1993.

2.  The Certificate of Death indicates that the veteran died 
on April 7, 2000, and lists his immediate cause of death as 
metastatic head and neck cancer; the Certificate of Death 
notes that no autopsy was performed.

3.  During service, the veteran underwent surgery to remove 
two very small papillomata on the left shoulder and axilla in 
August 1963 and to remove a squamous cell papilloma of the 
chin in February 1969.  

4.  The veteran is presumed to have been exposed to 
herbicides during service in the Republic of Vietnam from 
July 1967 to July 1968.  

5.  Competent medical evidence establishes that a 
contributory cause of the veteran's death was as likely as 
not incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  The 
Court of Appeals for Veterans Claims remanded this appeal for 
the Board to provide an adequate statement of the reasons and 
bases for its January 2005 decision.  After the Court's 
January 2007 Order was issued, the appellant submitted 
additional evidence that establishes her eligibility for the 
benefits sought.  Since, as discussed below, the appellant's 
claim is being granted, she necessarily cannot have been 
prejudiced by any claimed deficiencies in the notice provided 
to her.  As a result, VA's fulfillment of its duties to 
notify and to assist the appellant concerning the evidence 
needed to substantiate her claim will not be addressed here.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to constitute 
the principal (primary) cause of death, it must singly or 
jointly with some other condition be the immediate or 
underlying cause of death or be etiologically related 
thereto.  38 C.F.R. § 3.312 (b).  For a service-connected 
disability to constitute a contributory cause of death, it 
must contribute substantially or materially to death, combine 
to cause death, and aid or lend assistance to the production 
of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Here, there is no controversy that the disabilities for which 
the veteran was already service-connected during his lifetime 
were neither the principal cause nor a contributory cause of 
his death.  Rather, the appellant claims that the veteran's  
death was related to the human papillomavirus incurred during 
service and/or that his death was the result of exposure to 
herbicides during service in the Republic of Vietnam, which 
caused lung cancer, which metastasized into the veteran's 
terminal cancer.    

During service, the veteran underwent surgery to remove two 
very small papillomata on the left shoulder and axilla in 
August 1963 and to remove a squamous cell papilloma of the 
chin in February 1969.  In addition, the veteran's service 
records show that he served in the Republic of Vietnam from 
July 1967 to July 1968.  A veteran who served on active duty 
in the Republic of Vietnam during the period from January 9, 
1962, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicidal agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. 
§ 3.309(a)(6)(iii).  No affirmative evidence in the record 
indicates that the veteran was not exposed to an herbicidal 
agent.  Thus, exposure to herbicidal agents is presumed.  

Furthermore, if a veteran exposed to an herbicidal agent 
develops one of the diseases listed in 38 C.F.R. § 3.309(e) 
at any time after service, service connection shall be 
granted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  That list 
includes multiple myeloma, Hodgkin's disease, soft-tissue 
sarcoma, and respiratory cancers, such as cancer of the lung, 
larynx, bronchus, or trachea.  38 C.F.R. § 3.309(e).  

To establish that those inservice events (exposure to human 
papillomavirus and exposure to an herbicidal agent) 
contributed causally to the veteran's death,  the appellant 
submitted a September 2007 medical report by Dr. Rock. Since 
1968, Dr. Rock has worked full-time or part-time as a medical 
scientist.  He is certified by the American Board of Internal 
Medicine in both Internal Medicine and in Medical Oncology.  
He currently works in the pharmaceutical industry managing 
clinical trials of investigational anti-cancer products.  

Dr. Rock's report reflects his examination of the veteran's 
service medical records, post-service medical treatment 
records, radiology reports, and claims file, as well as 
reliance on medical literature (that is also attached to his 
report).  He summarized the veteran's various treatment 
records from 1969 to his death.  Based on his review of the 
records, his training in medical oncology, and experience in 
tumor diagnosis, he concluded that the veteran's tumor was 
not a head and neck cancer, as listed on the death 
certificate.  Instead, he believed that the veteran's tumor 
could just as easily have been a non-small cell lung cancer.  

He explained that the medical literature shows that in most 
metastatic squamous cell carcinoma (SCCa) of unknown primary 
found in the neck, the primary lesion will be discovered 
based on history, physical examination, proper radiographic 
evaluation, and examination with endoscopy, targeted 
biopsies, and tonsillectomy.  Yet, despite a thorough 
investigation of the veteran's head and neck using those 
methods, no primary tumor site for the veteran's cancer was 
found.  Dr. Rock thus concluded that instead of 
characterizing the veteran's tumor as a head and neck cancer, 
the veteran's cancer should accurately be described as a SCCa 
of unknown primary.  And merely because an SCCa is found in 
the neck does not mean that it originated in the head and 
neck.  To the contrary, he noted that medical literature 
provides that the lung is the origin of a substantial 
proportion of metastatic SCCa of the head and neck.  

And Dr. Rock noted that there were many other factors in the 
record to support a finding that the veteran's cancer 
originated in his lungs.  Statistically, incidence of lung 
cancer in the U.S. is four times higher than that of head and 
neck cancer.  Also, many clinical features of the veteran's 
cancer-namely, evidence of metastatic bone disease; superior 
mediastinal adenopathy shown on CT scans; and right pleural 
effusion from the CT scans-are suggestive of a primary tumor 
site within the lung.  In addition, the veteran may have been 
predisposed to lung cancer because he had a heavy personal 
tobacco history and a family history of lung cancer.  He 
concluded that an undetected primary lung cancer is likely to 
have led to diagnosis of the veteran's metastatic squamous 
cell carcinoma of unknown primary.  Thus, the veteran's 
herbicidal agent exposure caused the lung cancer that 
metastasized into the veteran's terminal cancer, making the 
veteran's exposure to an herbicidal agent a contributory 
cause of the veteran's death.  

In the alternative, Dr. Rock pointed out that regardless of 
the primary tumor site, it was still as likely as not that 
his military service either caused or contributed to 
development of his terminal cancer.  He noted that emerging 
data indicates that human papillomavirus is likely to be 
causative or contributory to head and neck cancer, as well as 
to lung tumors.  Thus, the veteran's exposure to the human 
papillomavirus during service could likely have caused or 
contributed to his development of SCCa.  

He concluded that the veteran's squamous cell carcinoma, 
first diagnosed in June 1996, was as likely as not a cancer 
that occurred due to exposure(s) (that is, exposure to an 
herbicide agent and/or exposure to human papillomavirus) 
incurred during military service.  

The other medical evidence in the record does not contradict 
Dr. Rock's report.  The October 2002 compensation and pension 
(C&P) examiner also examined the veteran's claims file, 
summarized relevant treatment records, and provided an 
opinion as to the etiology of the veteran's terminal cancer.  
He diagnosed the veteran with metastatic head and neck cancer 
of unknown primary and with multiple metastatic sites in the 
lungs, in posterior T-2 and anterior T-3 vertebrae, and also 
a left hip metastatic lesion.  In the report, the examiner 
stated he could not make a diagnosis of the primary cancer 
site.  The examiner noted that the veteran was seen by an 
oncologist whose diagnosis was metastatic head and neck 
cancer of unknown primary.  But the examiner could not make a 
connection between the veteran's terminal cancer and multiple 
myeloma or soft tissue sarcoma or non-Hodgkin's lymphoma and 
could not make a connection between the Agent Orange exposure 
and this cancer with metastasis.  Significantly, the C&P 
examiner did not find that there was no connection, he merely 
stated that he could not make a connection.  

 Dr. Rock's report contains a much more comprehensive 
discussion of the issue than the October 2002 C&P examiner's 
report.  It is logical and supported by evidence in the 
record, as well as by medical literature.  It explains how 
there is a connection between the terminal cancer and the 
veteran's active military service.  On the other hand, the 
C&P examination report points out the differing diagnoses 
contained in the record, adopts the diagnosis of an 
oncologist, and declines to make a definitive nexus 
statement.  Both  reports constitute competent medical 
evidence.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, because the 
rationale is clearly set forth  and explicitly supported by 
evidence in the record, Dr. Rock's report is entitled to more 
weight than the October 2002 C&P examination report.  And 
even if the reports were evenly weighted, the principles of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 would provide that 
reasonable doubt be resolved in favor of the appellant. Thus, 
on this record, service connection for the cause of death is 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEVEN L. COHN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


